        Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 1 of 7




 1 Gerald Barrett, SBN: 005855
   WARD, KEENAN & BARRETT, P.C.
 2 3838 North Central Avenue, Suite 1720
 3 Phoenix, AZ 85012
   Tel: 602-279-1717
 4 Fax: 602-279-8908
 5 Email: gbarrett@wardkeenanbarrett.com
   Attorney for Plaintiffs
 6
 7                          UNITED STATES DISTRICT COURT
 8                                DISTRICT OF ARIZONA
 9
10   Jeffrey Holly and James Dinan, in their
                                                 Case No.
     capacities as trustees of the Arizona Sheet
11   Metal Trades Health & Welfare Trust
     Fund, a trust; Arizona Sheet Metal Trade
12
     Pension Trust Fund, a trust; Arizona Sheet
13   Metal Joint Apprenticeship and Training     COMPLAINT
     Trust Fund, a trust; Arizona Sheet Metal
14
     and Air Conditioning Trades Industry
15   Program, a trust; and International
     Association of Sheet Metal, Air, Rail, and
16   Transportation Workers’ Local 359, a
17   labor organization,
18                      Plaintiffs,
19         v.
20   JMT Mechanical, LLC,
21                      Defendant.
22
23
24         For their complaint against Defendants, Plaintiffs allege as follows:
25                                      INTRODUCTION
26         1.     Plaintiff Trust Funds and their representative trustees seek entry of an order
27   compelling the defendant employer to allow completion of an audit of its payroll records.
28   See, Central States Pension Fund v. Central Transp., Inc., 472 U.S. 559, 568 (1985).
       Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 2 of 7



 1          2.     Plaintiffs further request that the Court retain jurisdiction to: resolve any
 2   controversy over completion of the audit; enter a money judgment in the event the audit
 3   shows that the Defendant employer failed to properly pay fringe benefit contributions
 4   together with Plaintiffs’ fees and costs incurred herein; and, award to Plaintiff’s any fees
 5   and costs incurred in collection of amounts so awarded.
 6
 7                                 COUNT ONE
                  ACTION TO ENFORCE COLLECTIVE BARGAINING INDUSTRY
 8                                AGREEMENT
 9          3.     Count One is brought to enforce the terms of a collective bargaining
10   agreement. Accordingly, the Court has subject matter jurisdiction pursuant to Section 301
11   of the Labor Management Relations Act, 29 U.S.C. § 185.
12          4.     Venue is appropriate as the delinquent employee fringe benefit
13   contributions at issue are received by each of the Plaintiff Trust Funds at a depository in
14   Phoenix, Maricopa County, Arizona.
15          5.     Each Plaintiff maintains its principal place of business in Phoenix,
16
     Maricopa County, Arizona.
17
            4.     Plaintiff International Association of Sheet Metal, Air, Rail, and
18
     Transportation Workers’ Local 359 (“Local 359”) is a labor organization within the
19
     meaning of the federal labor laws.
20
            5.     Plaintiff Arizona Sheet Metal Trade Health & Welfare Trust Fund; Arizona
21
     Sheet Metal Trade Pension Trust Fund; Arizona Sheet Metal Joint Apprenticeship And
22
     Training Trust Fund; and Arizona Sheet Metal And Air Conditioning Trades Industry
23
     Program (collectively referred to as “Trust Funds”) are each a jointly trusteed multi-
24
     employer trust fund created to provide benefits to employees of employers, including
25
     Defendant, that are party to a collective bargaining agreement with Local 359.
26
            6.     Each of the Plaintiff Trust Funds is empowered by the Employee
27
     Retirement Income Security Act (ERISA) 29 U.S.C. § 1001, et seq. to sue and be sued as
28
     an entity.


                                          Complaint Page 2
       Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 3 of 7



 1             7.        Plaintiffs Jeffrey Holly and James Dinan are each duly appointed trustees
 2   of the Plaintiff Trust Funds.
 3             8.        Defendant JMT Mechanical, LLC (“Employer”) is an Arizona limited
 4   liability company engaged in business as a contractor in the building and construction
 5   industry.
 6             9.        Defendant maintains its principal place of business in Maricopa County,
 7   Arizona.
 8             10.       Justine Trevino serves as a member of the limited liability company and as
 9   Defendant’s “qualifying party” for its Specialty Dual CR-39 Air Conditioning and
10   Refrigeration license issued by the Arizona Registrar of Contractors.
11             11.       Defendant, at all times relevant, was and is party to a collective bargaining
12   agreement with Local 359 which incorporates the terms of the various Agreement and
13   Declarations of Trust establishing each of the various Plaintiff Trust Funds.
14                  A.     On or about, September 1, 2017, Justine Trevino executed on behalf of
15                         Defendant a memorandum agreement binding Defendant to the Local
16                         359 statewide collective bargaining agreement with the Sheet Metal &
17                         Air Conditioning National Association, Arizona Chapter (“Industry
18                         Agreement”), but only for worked to be performed by Defendant on a
19                         construction project known as the Turbo Resources Project.
20                  B.     On or about July 1, 2018, Justine Trevino executed on behalf of
21                         Defendant a memorandum agreement binding Defendant to the Industry
22                         Agreement without any qualification or limitation.
23             12.       Defendant remains bound to the Industry Agreement.
24             13.       The Industry Agreement, among other things, obligates signatory
25   employers including Defendant to file reports and pay fringe benefit contributions on
26   behalf of employees who perform work covered by the Industry Agreement as described
27   herein.
28


                                               Complaint Page 3
       Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 4 of 7



 1          14.    The Industry Agreement requires Defendant to file a contribution report
 2   form on a monthly basis with the various Plaintiff Trust Funds, listing the names of each
 3   employee who performed covered work during the prior month and the number of hours
 4   worked by each employee.
 5          15.    The Industry Agreement requires that Defendant when filing its
 6   contribution report tender payment of fringe benefit contributions to each of the various
 7   Plaintiff Trust funds based on the number of hours worked multiplied by the contribution
 8   rates for each Trust Fund set forth in the Industry Agreement.
 9          16.    The Industry Agreement requires Defendant, during the course of each
10   month, to withhold amounts from its employees’ wages based on rates established in the
11   Industry Agreement and remit such amounts to Local 359 for payment of dues and
12   amounts owed to the Plaintiff Equality Fund and the Plaintiff Youth-to-Youth Fund.
13          17.    The terms of the various Agreement and Declarations of Trust establishing
14   the various plaintiff trust funds establish plaintiffs’ right to audit Defendant’s payroll
15   records.
16          18.    By way of a letter dated September 3, 2019, the third-party administrator of
17   the Plaintiff Trust Funds advised Defendant that the Trustees sought to audit Defendant’s
18   payroll records to “identify all eligible participants and to determine whether the
19   reporting of hours and contributions to the Trust Funds is in compliance with the
20   collective bargaining agreement.”
21          19.    On behalf of the Plaintiff Trust Funds, undersigned counsel sent a letter
22   dated September 28, 2019, to Defendant addressing the fact that Defendant was ignoring
23   the Trust Funds’ auditor’s request to schedule a time and date for the audit.
24          20.    Subsequent to September 28, Defendant scheduled the payroll audit to be
25   conducted on 10:00 a.m. on October 18, 2019 at its offices.
26          21.    On the morning of October 18, 2019, at approximately 4:30 a.m., a
27   representative of Defendant called the Trust Funds’ auditor and left a message cancelling
28   the audit.


                                           Complaint Page 4
       Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 5 of 7



 1          22.    From October 18, through October 26, 2019, Defendant ignored requests
 2   from the auditor to reschedule the audit.
 3          23.    In response to a letter dated October 26, 2019, from the Trust Funds’
 4   lawyer, Defendant agreed to allow for an audit to be conducted on November 12, 2019.
 5          24.     On November 12, 2019, Defendant allowed the auditor to inspect its
 6   payroll records, but only through the period October 2018.
 7          25.    To date, the Trust Funds’ auditor has not been able to confirm whether
 8   Defendant on November 12, 2019, produced an accurate and complete set of its payroll
 9   records for the period ending October 31, 2018.
10          26.    On November 12, 2019, Justine Trevino advised the Trust Funds’ auditor
11   that Defendant would not allow inspection of its payroll records for the period
12   commencing November 1, 2018 thorough present because “the project is over.”
13          27.    On November 24, 2019, counsel for the Trust Funds sent an email to
14   Justine Trevino that included a copy of the July 1, 2018, memorandum executed by
15   Justine Trevino and binding Defendant to Local 359 statewide collective bargaining
16   agreement with the Sheet Metal & Air Conditioning National Association, Arizona
17   Chapter, See ¶ 11 (B), and demanding that Defendant immediately contact the auditor to
18   schedule a resumption of the audit.
19          28.    Defendant Employer has failed to respond to the above described
20   November 24, 2019 email and has otherwise failed and refused to allow for audit of its
21   payroll records after October 2018.
22          29.    Each of the Agreement and Declarations of trust for the Plaintiff Trust
23   Funds entitle Plaintiffs to recover their reasonable attorneys’ fees.
24          30.    In the event the completed audit reflects that Defendant has failed to pay
25   contributions, Plaintiffs are entitled to recover (a) any unpaid contributions; (b) resulting
26   liquidated damages; (c) costs including auditor costs; (d) pre-judgment interest; and (e)
27   attorney’s fees incurred both in bringing the matter to judgment and any attorney’s fees
28   incurred in post-judgment collection efforts.


                                           Complaint Page 5
       Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 6 of 7



 1          WHEREFORE, Plaintiffs request entry of an Order compelling Defendant to
 2   allow for an audit of its payroll records thorough present; awarding Plaintiffs their
 3   attorney’s fees and costs in this action. Plaintiffs further request that the Court retain
 4   jurisdiction to: resolve any controversy during completion of the audit; enter a money
 5   judgment in the event the audit shows that the Defendant has failed to properly pay fringe
 6   benefit; provide that Plaintiffs are entitled to recover their attorney’s fees and costs
 7   incurred in any post-judgment collection effort; and, grant all other relief the Court deems
 8   just and proper.
 9                                       COUNT TWO
10                           ACTION TO ENFORCE ERISA SECTION 515
11          31.      Plaintiff Trust Funds incorporate paragraphs 2 through 30 above, except for
12   paragraph 16.
13          32.      This Court has subject matter jurisdiction pursuant to Employee Retirement
14   Income Security Act (ERISA). 29 U.S.C. § 1132 and 1145.
15          33.      Defendant Employer’s refusal to allow for an audit constitutes a breach of
16   29 U.S.C. § 1145.
17          34.      Plaintiff Trust Funds are entitled to recover their attorney’s fees under 29
18   U.S.C. § 1132.
19          WHEREFORE, Plaintiffs request entry of an Order compelling Defendant to
20   allow for an audit of its payroll records thorough present; awarding Plaintiffs their
21   attorney’s fees and costs in this action. Plaintiffs further request that the Court retain
22   jurisdiction to: resolve any controversy during completion of the audit; enter a money
23   judgment in the event the audit shows that the Defendant has failed to properly pay fringe
24   benefit; provide that Plaintiffs are entitled to recover their attorney’s fees and costs
25   incurred in any post-judgment collection effort; and, grant all other relief the Court deems
26   just and proper.
27   ///
28   ///


                                            Complaint Page 6
       Case 2:19-cv-05711-DLR Document 1 Filed 12/02/19 Page 7 of 7



 1         RESPECTFULLY SUBMITTED this 2nd day of December 2019.
 2                                          WARD, KEENAN & BARRETT, P.C.
 3
 4                                          By: s/ Gerald Barrett
 5                                                 Gerald Barrett
                                                   3838 North Central Avenue, Suite 1720
 6                                                 Phoenix, AZ 85012
                                                   Attorney for Plaintiffs
 7
 8
 9
10   Certificate of Service
     I hereby certify that on the 2nd
11   day of December, 2019, I electronically
     transmitted the foregoing to the Clerk
12
     of the U.S. District Court using the
13   CM/ECF System for filing and transmittal.
14
     s/Mary Farley
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       Complaint Page 7
